DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/013,879 and 62/110,899, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is not adequate support for “the hardened tip forms 15-50% of the top surface portion and 15-75% of the leading edge” in claim 1. Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Election/Restrictions
This application contains claims directed to the following patentably distinct species Figs. 1-4B; Figs. 5-8; Figs. 9, 11; Figs. 10, 12. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species specific to the different pump rotor structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 9-11, and 18-20 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Cooper on May 12, 2022 a provisional election was made without traverse to prosecute the invention of Species Figs. 5-8, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connective portion in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1-10 and 19 are objected to because of the following informalities:  it appears that “(iv)” in claim 1, line 3 should be changed to --(iii)-- since there is no iii, it appears that “tip” in claims 2-3 should be changed to --hardened tip-- for consistency across dependent claims, it appears that “blade” in claims 5 and 9 should be changed to --rotor blade—for consistency across dependent claims, it appears that --,-- should be inserted after “claim 1” in claims 2-4, 9-10, and 19, after “claim 5” in claims 6, 8, and after “claim 6” in claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim as the claim establishes a plurality of rotor blades, each with a respective top surface portion. Accordingly, it is unclear which top surface portion(s) are being referenced, and how many “hardened tips” are being established. Note that dependent claims 2-4, and 6-7, further reference “each tip” or “each hardened tip”, while dependent claims 5, 18-19 reference “the hardened tip”. 
Claim 1 further recites “the hardened tip forms.. the top surface portion… and the leading edge”. Note that top surface portion and the leading edge which are defined in each of the plurality of rotor blades, however the claim establishes the hardened tip as a separate element (c) of the rotor. It is unclear of the relationship of the hardened tip and the rotor blade. Specifically, is the hardened tip a separate element of the rotor than the plurality of rotor blades? Additionally, how a does the hardened tip form edges and surfaces of the rotor blade, if these edges are defined by structures of the rotor blade? Note that dependent claim 5 further recites that “a leading edge that comprises the hardened tip” which suggests that the hardened tip is part of each rotor blade.
Claims 2-3 further recite “each tip”, however there is insufficient antecedent basis for these limitations since claim 1 only establishes “a hardened tip”.
Claims 4 and 6-7 further recites “each hardened tip”, however there is insufficient antecedent basis for this limitation since claim 1 only establishes “a hardened tip”.
Claim 5 recites “molten metal” in lines 2 and 3, however there is already antecedent basis for “molten metal” in claim 1. Accordingly, it is unclear whether the recitation in claim 5 is the same molten metal as previously established, or whether the recitation in claim 5 is referencing other additional molten metal.
Claim 5 further recites “a leading edge”, however claim 1 already establishes “(i) a leading edge”. Accordingly, it is unclear whether the recitation is claim 5 is the same element as previously established, or whether the recitation in claim 5 is reference another leading edge.
Claim 8 recites the limitation “the opening” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 further recites “three blades”, however claim 1 already establishes “(b) a plurality of rotor blades” with specific limitations, and claim 10 does not use antecedent basis. Accordingly, it is unclear whether the recitation in claim 10 are instances of “rotor blades” from claim 1 and incorporate the limitations from claim 1, or whether these are additional blades. 
Additionally, it is unclear whether “there are three blades” is positively recited by the rotor, and further limits the claim. Note that the claim never establishes the relationship of the “three blades” with the established structure of the claims.
Claim 12 recites the limitation “the bottom” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a top surface” in line 2, however claim 1 already establishes “a top surface portion”. Accordingly, it is unclear whether the recitation is claim 14 is the same element as previously established, or whether the recitation in claim 14 is establishing another surface.
Claim 17 recites “a leading edge” in line 1, however claim 1 already establishes “(i) a leading edge”. Accordingly, it is unclear whether the recitation is claim 17 is the same element as previously established, or whether the recitation in claim 17 is reference another leading edge.
Claims 2-20 are indefinite based on their dependency on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 2016/0265535).
In regards to claim 1, Cooper discloses a rotor for use in molten metal, the rotor comprising 
(a) a body portion (see “body portion”, ex. 100, 1001, 1101, 1201), 
(b) a plurality of rotor blades (see “blades” or “vanes”, ex. 12, 1012, 1102, 1202), wherein each rotor blade has 
(i) a leading edge (see “leading edge”, ex. 17, 1017) on a leading surface (see “leading surface”, ex. 12A, 1012A, 1104, 1204), wherein the leading surface has a height, 
(ii) a trailing edge (see “trailing edge”, ex. 19, 1019), and 
(iv) a top surface portion (“top surface”, ex. 16, 1016) between the leading edge and the trailing edge, and 
(c) a hardened tip (see “hardened tips”, ex. 200, 1200, 1105) comprising material at least twice as hard as the body portion (pars. 36, 46), wherein the hardened tip forms 15%-50% of the top surface portion (pars. 39, 48, ex. 40%) and 15%-75% of the leading edge (pars. 37, 47, ex. 50%).
In regards to claim 2, Cooper discloses each tip is comprised of material between 2-3 times, 2-4 times, or 2-5 times as hard as the body portion (pars. 36, 46).
In regards to claim 3, Cooper discloses each tip is cemented to the body portion (pars. 40-41, 45, 52-53).
In regards to claim 4, Cooper discloses each hardened tip is comprised of silicon carbide and the body portion is comprised of graphite (pars. 30, 36, 46).
In regards to claim 5, Cooper discloses each blade has a first portion (1102A) and a second portion (1102B), and the first portion pushes molten metal towards the second portion, and the second portion pushes molten metal outward, wherein the first portion has a leading edge that comprises the hardened tip (Figs. 5-8).
In regards to claim 6, Cooper discloses each hardened tip (1200) forms at least part of the first portion (Figs. 5-8).
In regards to claim 7, Cooper discloses each hardened tip (1200) forms part of the second portion (Fig. 5-8).
In regards to claim 8, Cooper discloses each rotor blade includes a recess (1012B) on the side opposite the first portion, each recess for enlarging the opening between each rotor blade to allow more molten metal to pass through the opening (par. 44).
In regards to claim 9, Cooper discloses the body portion has grooves (see “channels”, 15, 1015) formed in each blade, wherein the grooves are configured to receive a corresponding extension (210, 1210) of each tip.
In regards to claim 10, Cooper discloses there are three blades (ex. Figs. 1, 5, 6).
In regards to claim 11, Cooper discloses a connective portion (see “connective portion”, ex. 18, 1018, 1112, 1212, 1312) for connecting to a rotor shaft.
In regards to claim 12, Cooper discloses a flow-blocking plate (13, 1013, 1110) at the bottom.
In regards to claim 13, Cooper discloses a bearing surface (on bearing plate 13, 1013, 1110) comprised of ceramic (pars. 33, 45).
In regards to claim 14, Cooper discloses the first portion (1102A) of each rotor blade has a horizontally- extending projection with a top surface and a bottom surface (Fig. 5).
In regards to claim 15, Cooper discloses the second portion (1102A) of each rotor blade is vertical (Fig. 5).
In regards to claim 16, Cooper discloses the bottom surface of each horizontally-extending projection is formed at a 10-60 downward angle relative a horizontal axis (par. 43, Figs. 5, 8).
In regards to claim 17, Cooper discloses the horizontally-extending projection (1017) has a leading edge at least 1/8" thick (claim 19).
In regards to claim 18, Cooper discloses the hardened tip extends along part of each leading surface (Figs. 1-3, 5).
In regards to claim 19, Cooper discloses each blade has an outermost edge and the hardened tip extends along the outermost edge by 10%, or 20%, or 30% of the height (pars. 39, 48).
In regards to claim 20, Cooper discloses a molten metal pump (pars. 32, 42) including the rotor of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2016/0265535).
Under a narrower interpretation, Cooper does not explicitly disclose that the embodiment having the hardened tip with the claimed ratios also has the horizontally-extending projection has a leading edge at least 1/8” thick.
Cooper discloses in the same embodiment (Figs. 5-8) the horizontally extending projection has a leading edge (1017) at least 1/8” thick (claim 19).
Cooper discloses a rotor for a molten pump with a leading edge, however under a narrow interpretation does not disclose the dimension of the leading edge. Cooper discloses the leading edge of the rotor blade having a dimension of at least 1/8” thick which ensures sufficient thickness to prevent breakage during shipping or handling of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective to modify the rotor of Cooper by providing a leading edge at least 1/8” thick, as taught by Cooper, to ensure sufficient thickness to prevent breakage during shipping or handling of the impeller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US 6,093,000) discloses hardened tips forming portions of the top surface of the blade (see Fig. 7). Cooper (US 2004/0115079, 2009/0140013) disclose hardened protective coatings which partially cover the impeller (par. 66) which can be cemented or comolded thereon. Thut (US 2002/0102159) discloses a ceramic bearing ring disposed on the top surface of the impeller. Tetkoskue (US 2012/0003099, 2013/0224038) and Cooper (US 2018/0058465) disclose hardened tips formed on the impeller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

5/17/2022

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745